Citation Nr: 0630578	
Decision Date: 09/29/06    Archive Date: 10/04/06

DOCKET NO.  03-37 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for low back disability 
to include degenerative arthritis, to include as being 
secondary to exposure to herbicide agents (Agent Orange).

3.  Entitlement a compensable (10 percent) disability 
evaluation for the residuals of left knee strain with 
chondromalacia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.A. Herman, Counsel


INTRODUCTION

The veteran, who is the appellant, had active military 
service from July 1969 to July 1971.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 2003 rating action of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Waco, Texas, 
that denied, inter alia, an increased (compensable) 
disability evaluation for the residuals of left knee strain 
with chondromalacia, and that denied service connection for 
low back disability, to include as being secondary to 
exposure to herbicide agents.  The July 2003 decision also 
declined to reopen the claim for service connection for PTSD.

The issue of entitlement to an increased rating for the 
residuals of left knee strain with chondromalacia is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.

In July 2003, the veteran filed a claim seeking a total 
rating based on pension benefits.  Thus far no action has 
been taken with regard to this matter.  The matter is 
referred to the RO for any development deemed appropriate.


FINDINGS OF FACT

1.  A RO rating decision was issued in September 1994 that 
found service connection for PTSD was not warranted because 
the evidence of record failed to include competent medical 
evidence showing a current diagnosis of PTSD; the veteran did 
not appeal this decision within one year of being notified.

2.  Evidence received since the September 1994 rating 
decision is either duplicative or cumulative of previously 
considered evidence or it does not raise a reasonable 
possibility of substantiating the claim for service 
connection for PTSD.

3.  Low back disability, to include disc desiccation and 
degenerative disease of the lumbar spine, was not manifested 
in service or within one year of service discharge, and no 
medical evidence has been presented establishing a nexus 
between any incident, injury, or exposure occurring in 
service and the veteran's low back disability.


CONCLUSIONS OF LAW

1.  The September 1994 rating action that denied service 
connection for PTSD is final. 38 U.S.C.A. § 7105 (West 1991 & 
2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005 & 2006).

2. New and material evidence has not been submitted to reopen 
the veteran's claim of entitlement to service connection for 
PTSD, and the claim is not reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2006).

3.  Low back disability (disc desiccation and degenerative 
disease of the lumbar spine) was not incurred or aggravated 
in service and may not be presumed to have been incurred 
therein. 38 U.S.C.A. §§ 101(24), 1110, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(a) (e) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim. 

By a letter dated in July 2002, the RO advised the veteran of 
the essential elements of the VCAA.  The veteran was advised 
that VA would make reasonable efforts to help him get the 
evidence necessary to reopen his claim for service connection 
for PTSD and to substantiate his claim for service connection 
for low back disability, but that he must provide enough 
information so that VA could request any relevant records.  
The veteran was advised of the evidence received.  The 
veteran was also asked to identify any additional information 
or evidence that he wanted VA to try and obtain.  The July 
2002 letter therefore provided notice of the first three 
elements that were discussed above. 

Although the July 2002 notice letter that was provided to the 
veteran did not specifically contain the "fourth element" 
(i.e., tell the claimant to provide any relevant evidence in 
his or her possession), the Board finds that he was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to the claim on appeal.  The July 2002 letter 
specifically informed the veteran of the type(s) of evidence 
that would be relevant to his claims for service connection 
and that it was his "responsibility" to make sure that VA 
received all requested records that were not in the 
possession of a Federal department or agency.  When 
considering these letters, the Board finds that the veteran 
was aware that it was ultimately his responsibility to give 
VA any evidence pertaining to the claims on appeal.  He has 
been provided with every opportunity to submit evidence and 
argument in support of his claims and to respond to the VA 
notice.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, which held that the VCAA notice 
requirements apply to all five elements of a service 
connection claim.  Those five elements include: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Court held that the VCAA notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Here, the veteran was not provided notice regarding the 
rating criteria of the claimed disabilities or effective 
dates of awards.  However, the veteran is not prejudiced by 
the lack of such notice, as it becomes significant only when 
there is a grant of compensation and not, as here, when the 
claims for service connection have been denied.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

On March 31, 2006, the Court issued Kent v. Nicholson, No. 
04-181 (U.S. Vet. App. March 31, 2006), which establishes new 
VCAA content notice requirements for new and material 
evidence claims.  An appellant attempting to reopen a 
previously adjudicated claim must now be notified of the 
elements of his claim and of the definition of "new and 
material evidence."  The RO's July 2002 notice letter 
adequately provided notice of the elements of new and 
material evidence to reopen the veteran's claim for service 
connection for PTSD.  

The Board also finds that that there is no defect with 
respect to the timing of the VCAA notice requirement.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (2006).  The July 2002 VCAA 
notice was sent prior to the adjudication of the initial July 
2003 rating action.  Further, even if full VCAA-complying 
notice was not provided prior to the initial adjudication of 
this claim, the veteran had ample opportunity to respond, 
supplement the record, and participate in the adjudicatory 
process after the notice was given, and the case was then 
readjudicated by the RO.

Service medical and personnel records are contained in the 
claims folder.  Treatment records have been obtained from VA 
and non-VA health care providers including, but not limited 
to, the Texas Department of Criminal Justice and Dallas VA 
Medical Center (VAMC).  The veteran has not identified any 
additional outstanding medical records that would be 
pertinent to the claim on appeal.  The Board therefore finds 
that VA has satisfied its duty to notify (each of the four 
content requirements) and the duty to assist pursuant to the 
VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 
C.F.R. §§ 3.159(b) (2006), 20.1102 (2004); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The veteran has not 
claimed that VA has failed to comply with the notice 
requirements of the VCAA.

Analysis

38 U.S.C.A. § 7104 indicates that Board decisions must be 
based on the entire record, with consideration of all the 
evidence.  In Timberlake v. Gober, 14 Vet. App. 122 (2000), 
the Court held, in pertinent part, that the law requires only 
the Board address its reasons for rejecting evidence 
favorable to the claimant.  The Federal Circuit has also held 
that the Board must review the entire record, but does not 
have to discuss each piece of evidence.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

New and Material Evidence

Establishing service connection for PTSD requires (1) a 
current medical diagnosis of PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a causal nexus between 
current symptomatology and the specific claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f); Gaines v. West, 11 Vet. 
App. 353, 357 (1998), Cohen v. Brown, 10 Vet. App. 128, 138 
(1997).

Although the law does not require a "clear" diagnosis of 
PTSD, legal authority does necessitate the specific criteria 
that a PTSD diagnosis must be established in accordance with 
38 C.F.R. § 4.125(a), which mandates that for VA purposes, 
all mental disorder diagnoses must conform to the fourth 
edition of the American Psychiatric Association's Diagnostic 
and Statistical Manual for Mental Disorders (DSM-IV).  In 
this regard, the Board notes that the Court has taken 
judicial notice of the mental health profession's adoption of 
the DSM-IV in the May 1994 first printing as well as its more 
liberalizing standards to establish a diagnosis of PTSD.  
Specifically, the Court took notice of the change from an 
objective "would evoke . . . in almost anyone" standard in 
assessing whether a stressor is sufficient to trigger PTSD to 
a subjective standard (e.g., whether a person's exposure to a 
traumatic event and response involve intense fear, 
helplessness, or horror).  Hence, the Court noted that a more 
susceptible person could have PTSD under the DSM-IV criteria 
given his or her exposure to a traumatic event that would not 
necessarily have the same effect on "almost everyone."  
Cohen, 10 Vet. App. 128, 140-141 (1997).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility. See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2005).

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  In determining whether evidence is new 
and material, the credibility of the new evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with claims for service connection.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim.  Id.

While the RO appears to have considered the veteran's claim 
for service connection for PTSD on a de novo basis, the Board 
is not bound by that determination and is, in fact, required 
to conduct an independent new and material evidence analysis 
in claims involving final rating decisions.  See Barnett v. 
Brown, 8 Vet. App. 1 (1995), aff'd No. 95-7058 (Fed. Cir. May 
6, 1996).  In this regard, using the guidelines noted above, 
the Board finds that the veteran has not submitted new and 
material evidence.  The claim concerning entitlement to 
service connection for PTSD will not be reopened.

Service connection for PTSD was denied in September 1994.  In 
pertinent part, the RO found that the evidence of record 
failed to show that the veteran had been diagnosed as having 
PTSD.  Notice of the decision was mailed to the veteran in 
October 1994.  A notice of disagreement was received from the 
veteran that same month.  The RO subsequently issued a 
Statement of the Case in March 1995.  The veteran did not 
submit a timely substantive appeal.  The September 1994 
rating decision therefore became final. 38 U.S.C.A. § 7105 
(West 1991 & 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005 
& 2006).

The evidence considered at the time of the September 1994 RO 
decision consisted of service medical and personnel records 
and VA outpatient records.  None of the post-service medical 
evidence contained any findings of current treatment or 
diagnosis of PTSD.

The evidence received by VA after the September 1994 decision 
includes treatment records from the Texas Department of 
Criminal Justice and Dallas VAMC and personal statements from 
the veteran.  The personal statements provided by the veteran 
are essentially duplicative of those he previously submitted.  
They merely continue the veteran's argument that he suffers 
from PTSD due to stressors that occurred during his active 
service.  Further, even if the statements were construed as 
"new," the Board notes that lay assertions of medical 
status do not constitute competent medical evidence.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the 
effect that the claim is plausible; lay assertions of medical 
status do not constitute competent medical evidence).  

The records received from Dallas VAMC document that the 
veteran participated in a PTSD group meetings between June 
and December 1994.  General notes dated in June 1994 indicate 
that the veteran was being seen for an initial evaluation, 
and that he had not previously been involved with the PTSD 
Group.  A July 1994 note indicated that the veteran was seen 
by a psychiatrist for complaints of depression and suicidal 
ideation.  The veteran's participation in a PTSD group was 
referenced.  No diagnosis was rendered.  The remaining notes 
reflect that the veteran was actively involved with the PTSD 
Group, and that the group explored issues pertaining to 
coping with PTSD.  A diagnosis of PTSD was not included in 
any of the notes.  Thus, while "new," these records are 
immaterial because they only document the veteran's 
participation in a PTSD group.  The records do not include 
competent evidence of a current diagnosis of PTSD.  Indeed, 
the veteran indicated in August 2002 that he had participated 
in "PTSD classes" in 1994.  He made no reference to 
psychiatric treatment or counseling.

The records from Texas Department of Criminal Justice (TDCJ) 
are immaterial.  The records document the veteran's treatment 
for orthopedic and cardiovascular disabilities.  No pertinent 
findings are made with regard to his mental health.  In 
particular, there is no evidence of a diagnosis of PTSD.

The evidence received since the September 1994 RO decision is 
therefore cumulative of evidence considered in that decision 
or is plainly immaterial, and does not relate to an 
unestablished fact necessary to substantiate the claim.  The 
veteran has not submitted any competent medical evidence 
(medical opinion) demonstrating a current diagnosis of PTSD.  
The veteran's attempt to reopen his claim for entitlement to 
service connection for PTSD must fail.

Service Connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Further, as noted above, where the determinative issue 
involves medical causation or a medical diagnosis, there must 
be competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status do not constitute 
competent medical evidence.  Espiritu v. Derwinski at 494.

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
arthritis becomes manifest to a degree of 10 percent within 
one year from date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. § 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service medical records are absent any findings of 
complaints, treatment, or diagnosis for low back disability 
including disc desiccation and/or degenerative disc disease 
of the lumbar spine.  In March 1970, the veteran injured his 
left knee when he tripped over a sandbag.  Records associated 
with the injury are negative for complaints of back pain or 
injury.  On physical examination pending service discharge, 
the veteran's spine was found to be normal.  

A VA examination was conducted in February 1983.  At that 
time, the veteran's back showed no abnormality.  Lateral 
bending of the lumbosacral spine was entirely normal.  He 
could bend over and touch his toes easily.  

Post-service medical records from the Dallas VAMC and TDCJ 
reflect treatment for multiple health problems including 
chronic low back pain, intervertebral disk desiccation, and 
degenerative disc disease of the lumbosacral spine.  
Significantly, the first reference to the veteran having back 
pain is in April 1998.  The veteran was seen at the TDCJ in 
March 1999 for complaints of low back pain.  He indicated 
that he would experience back pain secondary to repeated 
bending or standing while working in the kitchen.  He 
requested pain medication or a back brace.  The diagnosis was 
chronic low back pain.  A December 1999 MRI from the Dallas 
VAMC revealed intervertebral disk desiccation at the L4-5 and 
L5-6 levels.  Subsequent records show that the veteran is 
routinely followed for complaints of low back pain.  None of 
the records, however, contain a medical opinion associating 
the veteran's low back disability to his active military 
service.

In sum, there is no evidence showing low back disability (or 
injury) in service. There is also no evidence of a diagnosis 
of the degenerative disc disease within one-year of the 
veteran's service discharge.  The veteran must therefore 
present medical evidence that establishes a medical nexus 
between his current low back disability (disc desiccation and 
degenerative disease of the lumbar spine) and his active 
service.  Such evidence has not been presented. The claim for 
service connection for low back disability must be denied.

The Board declines to obtain a medical nexus opinion with 
respect to the claim of service connection for low back 
disability.  While there are current diagnoses of 
intervertebral disc desiccation and degenerative disc disease 
of the lumbar spine, there is no evidence establishing that 
an event, injury, or disease occurred in service or for 
several years following service; there is no indication of 
disability or persistent or recurrent symptoms of a back 
disability that may be associated with the veteran's service; 
and there is no true competent medical indication that 
pertinent disability is associated with service.  See 
McLendon v. Nicholson, No. 04-185 (U.S. Vet. App. June 5, 
2006)(as amended Aug. 7, 2006); see also Charles v. Principi, 
16 Vet. App. 370 (2002).  Accordingly, the duty to assist has 
not been invoked.  McLendon, supra.  No reasonable 
possibility exists that such assistance would aid in 
substantiating the veteran's claim.  
38 U.S.C.A. § 5103A(a)(2).

Notwithstanding the foregoing, the Board notes that the 
veteran also asserts that his degenerative arthritis of the 
spine is the result of his exposure to Agent Orange during 
his active service in the Republic of Vietnam.  If a veteran 
was exposed to a herbicide agent during active military, 
naval, or air service, the following diseases shall be 
service-connected, if the requirements of 38 C.F.R. § 
3.307(a) are met, even if there is no record of such disease 
during service: chloracne or other acneform disease 
consistent with chloracne; type 2 diabetes; Hodgkin's 
disease; Chronic lymphocytic leukemia (CLL); multiple 
myeloma; Non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea); and, soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).

The Secretary of the Department of Veterans Affairs has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for any condition for which 
the Secretary has not specifically determined a presumption 
of service connection is warranted.  See Notice, 67 Fed. Reg. 
42600 (2002).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent containing dioxin or 2,4- 
dichlorophenoxyacetic acid, and may be presumed to have been 
exposed during such service to any other chemical compound in 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116(f) (West 2002).

The United States Court of Appeals for the Federal Circuit 
has also determined that the Veterans' Dioxin and Radiation 
Exposure Compensation Standards (Radiation Compensation) Act, 
Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727- 29 (1984), does 
not preclude a veteran from establishing service connection 
with proof of actual direct causation.  Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).

The record establishes that the veteran served in Vietnam 
during the Vietnam era.  Therefore, the Board concludes that 
the veteran must be presumed to have been exposed to an 
herbicide agent during his Vietnam era service.  38 C.F.R. § 
3.307.

Degenerative arthritis is not included on the list of 
disabilities presumed to be caused by exposure to herbicides.  
The veteran must therefore present medical evidence that 
establishes a nexus between his degenerative arthritis of the 
lumbar spine (back disability) and his exposure to 
herbicides.  Alternately, the veteran must establish that his 
back disability had its onset in service or is causally 
related thereto.  However, as note above, service medical 
records are absent any findings of arthritis or any other 
disability of the low back in service.  There is also no 
evidence of complaints, treatment, or diagnosis of back 
disability until 1998, which was approximately 25 years post-
service discharge.  The medical evidence of record merely 
discusses the current status of the veteran's low back 
disability (disc desiccation and degenerative disease of the 
lumbar spine).  None of the records contain any findings 
relating the veteran's degenerative arthritis to his exposure 
to herbicides (Agent Orange).

While the veteran contends that degenerative process 
affecting his lumbar spine is the result of exposure to 
herbicides during his Vietnam service, his lay testimony 
alone is not competent evidence to support a finding on a 
medical question requiring special experience or special 
knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied. 38 
U.S.C.A. § 5107(b).  In this case, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for low back disability and that, 
therefore, the provisions of 
§ 5107(b) are not applicable.


ORDER

New and material evidence has not been submitted to reopen a 
claim of entitlement to service connection for PTSD, and the 
claim is not reopened.

Entitlement to service connection for low back disability, to 
include as being secondary to herbicide exposure, is denied.


REMAND

The veteran's April 2003 VA knee examination is insufficient 
for rating purposes.  The examination report did not include 
a range of motion study of the left knee.  There was only a 
notation that scars on the veteran's left knee did not 
interfere with range of motion.  Further, although the 
veteran complained of intermittent left knee pain and 
weakness with periods of flare-up, the examiner made no 
findings with respect to functional impairment under 
38 C.F.R. §§ 4.40, 4.45, and 4.59.  See DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995).  The status of a disability is a 
medical determination which must be made from the records, 
without resort to independent medical judgment by the Board.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The veteran 
should therefore be scheduled for another VA knee 
examination.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment for all health care providers, 
VA and private, who may possess additional 
records pertinent to his left knee claim, 
specifically from the TDCJ.  With any 
necessary authorization from the veteran, 
the RO should attempt to obtain and 
associate with the claims file any medical 
records identified by the veteran which 
have not been secured previously.

2.  The RO should schedule the veteran for 
an examination for the purpose of 
determining the nature and severity of his 
left knee disability.  The claims folder 
and a copy of this remand must be made 
available to the examiner prior to the 
examination for review.  After physically 
evaluating the veteran, the medical 
examiner should address the following 
questions, to the best of his/her medical 
knowledge: 

a) What are the veteran's range of motion 
findings in extension and flexion of the 
left knee? 

b) Does the veteran have pain, pain on 
use, weakness, incoordination, or excess 
fatigability of the left knee joint? If 
feasible the examiner should portray any 
additional functional limitation of the 
left knee due to these factors in terms of 
degrees of additional loss of motion.  If 
not feasible, this should be stated for 
the record together with the rationale.  
If the veteran does not have pain or any 
of the other factors, that fact should be 
noted in the file. 

c) Does the veteran have any recurrent 
instability or lateral subluxation of the 
left knee as the result of his left knee 
disability?  If so, the examiner should 
describe whether such instability or 
subluxation slight, moderate, or severe in 
degree?

3.  Following completion of the foregoing, 
the RO should readjudicate the claim for 
an increased rating for left knee 
disability.  In so doing, the RO should 
clarify how it is separately evaluating 
the veteran's left knee symptoms under all 
applicable diagnostic codes.  See 
VAOPGCPREC 9-98 (Aug. 14, 1998) (claimant 
may be entitled to separate ratings for 
arthritis with limitation of motion under 
Diagnostic Code 5003 and instability under 
Diagnostic Code 5257); VAOPGCPREC 9-04 
(Sept. 17, 2004) (separate ratings may be 
assigned for limitations of extension and 
flexion affecting the same joint under 
Diagnostic Codes 5260 and 5261).  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided a supplemental statement of 
the case and be allowed an appropriate 
period of time for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
C. CRAWFORD
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


